December 7, 1923. The opinion of the Court was delivered by
The defendant was convicted of a violation of the Prohibition Law (Cr. Code 1922, §§ 820-888), and appeals upon the ground that, as the evidence for the State was both positive or direct and circumstantial, the presiding Judge erred in not charging the law of circumstantial evidence. No request to charge along that line was submitted.
The presiding Judge charged the jury that it was incumbent upon the State to establish the guilt of the defendant beyond a reasonable doubt. The particular principle of law applicable to circumstantial evidence is embraced in this general charge, an amplification of it, and if the defendant desired the benefit of such amplification, a request to that effect would doubtless have been granted. State v. Hendrix,86 S.C. 64; 68 S.E., 129.
The judgment of this Court is that the judgment of the Circuit Court be affirmed. *Page 426